DETAILED ACTION
1.	Claims 9-14, 16-22, 25, 26, 31-45 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 12/15/2021.  The amendment and remarks, pages 12-13, filed therein has overcome the rejection of independent claims 9, 18 under 35 U.S.C 102(a)(1) by Burnside et al.  Therefore, the rejections of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claim 9 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a robotic system coupled to a device that is configured to generate a signal; a control circuitry communicatively coupled to a communication interface and configured to: based at least in part on a sensor data, determine an orientation of the medical instrument; determine a target location within the human anatomy; determine a plane that includes the target location; based at least in part on the orientation of the medical instrument, determine a projected position of the medical instrument on the plane;  generate interface data representing one or more interface elements indicating a distance between the projected position and the target location on the plane; plane determine a coordinate frame for the medical instrument based at least in part on a coordinate frame for the robotic system; and cause the one or more interface elements to move within an interface in a direction that is correlated to a direction of movement of the medical instrument relative to the coordinate frame for the medical instrument.
Claim 18 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including

Claim 31 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including
control circuitry communicatively coupled to a communication interface and configured to: based at least in part on a sensor data, determine an orientation of a medical instrument;  generate interface data representing one or more interface elements indicating a distance between the projected position and the target location on the plane; set a position change parameter to a first value, the position change parameter being indicative of an amount of position change of the one or more interface elements within an interface with respect to a unit of movement of the medical instrument; determine that the medical instrument has moved closer to the target location; and set the position change parameter to a second value, the second value being associated with a greater amount of position change of the one or more 
Claim 35 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including
A control circuitry communicatively coupled to a communication interface and configured to: based at least in part on the sensor data, determine an orientation of the medical instrument; determine a target location within the human anatomy… generate interface data representing one or more interface elements indicating a distance between the projected position and the target location on the plane; cause a progress indicator to be displayed indicating a proximity of the medical instrument to the target location; set a progress change parameter for the progress indicator to a first value, the progress change parameter being indicative of an amount of progress change of the progress indicator with respect to a unit of movement of the medical instrument; determine that the medical instrument has moved closer to the target location; and set the progress change parameter to a second value, the second value being associated with a greater amount of progress change of the progress indicator for the unit of movement of the medical instrument than the first value.
Claim 39 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including generating interface data representing one or more interface elements indicating a first distance between the projected position and the target location on the plane; causing a progress indicator to be displayed indicating a proximity of the medical instrument to the target location;

a first time by a first amount, updating the progress indicator by a second amount; and
based at least in part on the medical instrument moving closer to the target location
a second time by the first amount, updating the progress indicator by a third amount that 
is greater than the first amount.
Claim 43 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including generating interface data representing one or more interface elements indicating a first distance between the projected position and the target location on the plane; generating progress region data indicating multiple regions for an environment of a medical instrument; based at least in part of a first sensor data and the progress region data, determining a region, from among the multiple regions, in which the medical instrument is located; determining a state of the medical instrument based at least in part of the region; and causing an indication to be displayed of the state.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771